                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

LONNIE D. SNELLING                       )
                                         )
           Plaintiff,                    )
                                         )
      v.                                 )       Case No. 4:19 CV 951 RWS
                                         )
CITY OF ST. LOUIS, MISSOURI              )
                                         )
           Defendants.                   )

                          MEMORANDUM AND ORDER

      This matter is before me on the Plaintiff Lonnie Snelling’s Motion to Alter

or Amend the Judgment under Fed. R. Civ. P. 59(e). For the reasons set forth

below, I will deny the Plaintiff’s motion.

                                  BACKGROUND

      On June 7, 2019, Snelling filed a complaint alleging violations of his civil

rights under 42 U.S.C. §§ 1983, 1985, and 1986. Additionally, his compliant

included a number of state law claims. In total, the complaint contained twenty-

two claims against thirteen defendants. All of the claims stem from Snelling’s real

estate and property holdings in the City of St. Louis. Three motions to dismiss

were filed for failure to state a claim under Fed. R. Civ. P. 12(b)(6) and failure to

comply with Fed. R. Civ. P. 8. Service to the remaining defendants was stayed

pending the outcome of the City’s motion to dismiss.


                                             1
      On October 24, 2019, I entered an order dismissing Snelling’s federal claims

and declining to exercise jurisdiction over his state law claims. Snelling then filed

a motion to alter or amend the judgment under Fed. R. Civ. P. 59(e).

                               LEGAL STANDARD

      Under Fed. R. Civ. P. 59(e), a court may alter or amend a judgment. The

Rule serves the “limited function of correcting manifest errors of law or fact or to

present newly discovered evidence.” Innovative Home Health Care, Inc. v. P.T.-

O.T. Assocs. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (internal

quotations and citations omitted). “A ‘manifest error’ is not demonstrated by the

disappointment of the losing party. It is the ‘wholesale disregard, misapplication,

or failure to recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224

F.3d 601, 606 (7th Cir. 2000) (internal citations omitted).

                                      DISCUSSION

      Although, Snelling raises a number of issues in his Rule 59(e) motion, as I

explain below, he has not demonstrated a manifest error of law or fact. He does

not raise any issues that have not already been considered or show a “wholesale

disregard, misapplication, or failure to recognize controlling precedent.” Instead

Snelling relitigates issues already addressed in my previous order. A motion to

alter or amend a judgment pursuant to Fed. R. Civ. P. 59(e) is not the appropriate

vehicle for this type of challenge.


                                          2
            I. 42 U.S.C. § 1983 - FAILURE TO PROTECT CLAIM

      Snelling first argues the I incorrectly analyzed his claim for failure to protect

his property. He appears to make two separate arguments. His first argument is that

I incorrectly relied on case law that pertains to states rather than municipalities. His

second argument is that I incorrectly held that the city was not liable.

      Snelling’s first argument must fail. Although I cited cases and quoted

language that refer to states rather than municipalities, they were used to define the

scope of the Due Process Clause, not the scope of municipal liability. The scope of

the Due Process Clause does not change based on the actor, so relying on this case

law is not inappropriate. Additionally, although the language I cite from the cases

referred to states’ obligations under the Due Process Clause, the parties were

actually municipalities or municipal agencies. See ECF No. [48] at 10-12.

      Snelling’s second argument must also fail. Rule 59(e) motions serve the

limited purpose of correcting manifest errors of law. Innovative Home Health

Care, 141 F.3d at 1286. Snelling’s general challenge to my decision is not

sufficient to establish manifest error. Accordingly, Snelling’s Rule 59(e) motion, as

it pertains to his failure to protect claim, must be denied.




                                           3
             II. 42 U.S.C. § 1983 – NEGLIGENT HIRING CLAIM

      Snelling next challenges my decision dismissing his 42 U.S.C. § 1983

negligent hiring claim. Specifically, Snelling argues I did not properly consider

Plaintiff’s Exhibit 16 and that my failure to allow discovery tied his hands.

      Snelling’s challenge to my decision regarding his negligent hiring claim

does not demonstrate a manifest error of law or fact. In his amended complaint,

Snelling did not allege a history of property damage by Willie Hemphill Jr. or

Cheyenne Contracting. ECF No. [2] at ¶ 98-106. In fact, Snelling did not cite to

Exhibit 16 in his negligent hiring claim at all. Instead he connected it to the claim

in his response to Land Reutilization Authority’s motion to dismiss. ECF No. [46]

at 2. In his response he did not allege additional facts but stated that Exhibit 16

“indicates that defendant LRA had notice of defendants Willie C. Hemphill Jr.

owner d/b/a Apostle Wrecking and Excavation, and aka Apostle Demolition &

Excavating, propensities to damage Plaintiff’s property while demolishing property

owned by defendant LRA more than eleven years ago!” ECF No. [46] at 2. This

statement isn’t sufficient to establish LRA should have been on notice of

Hemphill’s alleged history of property damage. Particularly in light of the fact that

Exhibit 16 is a default judgment for nuisance, which under Missouri law does not

require a showing of property damage. See Frank v. Environmental Sanitation

Management, Inc., 687 S.W.2d 876, 880 (MO Banc 1985). So, even if the LRA


                                           4
reviewed Hemphill’s litigation history, they would not have been alerted of a

history of property damage. Accordingly, Snellings motion to alter or amend my

judgment as to the negligent hiring claim must be denied.

      Finally, I want to make two additional notes. First, to extent Snelling’s claim

for negligent hiring is addressed to LRA as a property owner, rather than an agency

of a municipality, it is a state law claim, ECF No. [50] at 6, over which I declined

to exercise jurisdiction. See ECF No. [48] at 15-16. Second, Snelling’s argument

that his hands were tied because the court stayed service and discovery regarding

the unnamed defendants is unpersuasive. At the motion to dismiss stage the Court

does not consider factual matters outside of the pleadings. See McAuley v. Federal

Ins. Co., 500 F.3d 784, 787 (8th Cir. 2007), Zean v. Fairview Health Services, 858

F.3d. 520, 526 (8th Cir. 2017). Based on these factual allegations, Snelling did not

state a claim for negligent hiring.

                  III. 42 U.S.C. § 1983 – CIVIL CONSPIRACY

      Snelling then challenges my decision regarding his claim for civil

conspiracy under 42 U.S.C. § 1983. Snelling first points out a few factual mistakes

I made in my memorandum and order. Specifically, he notes that I mistakenly

referred to Teresa Morrow as one of his ex-wife’s children, when in fact she is not;

that I implied multiple people called the police on the day in question when in fact

only Teresa phoned the police; and finally that the plaintiff did not purchase and


                                          5
give any of the property to his ex-wife as I stated, but merely purchased and

housed the property with her. ECF No. 50 at 5-6 and ECF No. [2] at ¶ 129-146.

      Although Snelling correctly points out these mistakes, they do not establish

a manifest error of law or fact. The errors do not change the fact that Snelling

failed to state a claim for conspiracy. The key facts he plead were that on July 12,

2016, while he was trying to retrieve property he kept at his late ex-wife’s

apartment, Teresa called the police to have him removed from the apartment and

then when the police arrived, she and Betty encouraged the officer to search and

seize his bag. ECF No. [2] at ¶ 129-146. Without more these facts do not

sufficiently allege a conspiracy under 42 U.S.C. § 1983. In order to successfully

plead a conspiracy, the plaintiff must allege specific facts “tending to show a

‘meeting of minds’ among the alleged conspirators.” Murray v. Lene, 595 F.3d

868, 870 (8th Cir. 2010). Teresa calling the police and urging the responding

officer, along with Betty, to search Snellings bag, are not, taken together, sufficient

to establish a meeting of the minds between the alleged conspirators. Accordingly,

the motion to alter or amend the judgment as to this claim is denied.

         IV . FIFTH AND FOURTEENTH AMENDMENT CLAIMS

      Finally, Snelling challenges my decision regarding his fifth and fourteenth

amendment challenges to St. Louis Ordinance #66857. In particular he alleges that




                                           6
my memorandum and order accepted the pleadings of the city verbatim and

misrepresented his claims.

      These challenges do not present manifest errors of law or fact. To the extent

my Memorandum and Order is similar to the City’s pleadings, it is because the city

cited relevant precedent. Additionally, Snelling’s pleading failed to allege facts

that indicate he was denied due process. He provides a number of factual

allegations detailing the building code violations he has received and why they are

invalid, ECF No. [2] at ¶73-79, but provides no factual allegations regarding the

violation of his due process rights. The only allegations he provides regarding the

constitutionality of the ordinance or violations of his due process rights are

conclusory statements and do not properly allege due process violations.

Accordingly, Snelling’s Rul3 59(e) motion regarding these claims is denied.

                                  CONCLUSION

      Since Snelling failed to demonstrate a manifest error of law or fact, his

motion to alter or amend my judgment pursuant to Fed. R. Civ. P. 59(e) is denied.




                                           7
Accordingly,


     IT IS HEREBY ORDERED Snelling’s motion for an altered or amended

judgment, ECF No. [50], is DENIED.




                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE


     Dated this 9th day of December 2019.




                                     8
